        Case 1:18-cv-10862-LTS-KNF Document 42 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ERIC RIVERA ELENA, individually and on
behalf of others similarly situated,

                 Plaintiffs,

        -v-                                                           No. 18-CV-10862-LTS-KNF

YORKVILLE MANSION INC., doing
business as THE MANSION et al.

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 Plaintiff, acting though counsel, filed this action on behalf of a putative class

(under Federal Rule of Civil Procedure 23) and collective (under the Fair Labor Standards Act,

29 U.S.C. § 216(b)) on November 20, 2018. (Docket Entry No. 1.) On December 30, 2019, and

again on February 4, 2020, plaintiff’s attorneys filed a motion to withdraw as his counsel,

reporting, among other things, that plaintiff had failed to appear at a scheduled settlement

conference in November 2019 and had stopped communicating with their office. (See Docket

Entry Nos. 27, 28, 31-34.) On March 18, 2020, the Honorable Kevin Nathaniel Fox, United

States Magistrate Judge, granted the motion to withdraw, and directed plaintiff to either “have

new counsel file a notice of appearance with the Clerk of Court” or, if plaintiff wished to proceed

pro se, provide the Clerk of Court with his address and phone number, by no later than April 20,

2020. (Docket Entry No. 36.) Plaintiff failed to do either. On August 13, 2020, the Court

ordered plaintiff to either “(1) file with the Court [ ] his current address and telephone number,

OR (2) appear by new counsel [ ], OR (3) show cause through a written affidavit filed with the

Court [ ], why the action should not be dismissed with prejudice for failure to comply with Court


ELENA - ORD RE 41B DISMISSAL.DOCX                          VERSION SEPTEMBER 30, 2020                1
       Case 1:18-cv-10862-LTS-KNF Document 42 Filed 09/30/20 Page 2 of 2




orders and proceed with proper prosecution of this case,” by no later than September 11, 2020.

(Docket Entry No. 41.) Plaintiff again failed to respond to the Court’s order.

               Because Plaintiff has failed to comply with the Court’s orders and has taken no

further action to prosecute this matter since late 2019, plaintiff’s complaint is dismissed with

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

               The Clerk of Court is respectfully requested to close this case.


       SO ORDERED.

Dated: New York, New York
       September 30, 2020

                                                               /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge
Copy mailed to:
Eric Rivera Elena
972 Sherman Ave, Apt 5G
Bronx, NY 10456




ELENA - ORD RE 41B DISMISSAL.DOCX                 VERSION SEPTEMBER 30, 2020                       2
